Opinion filed June 13, 2019




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-18-00356-CR
                                   ___________

                OLIVIA NICOLE BLANFORD, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 70th District Court
                               Ector County, Texas
                         Trial Court Cause No. A-35,381


                      MEMORANDUM OPINION
      Appellant, Olivia Nicole Blanford, originally pleaded guilty to the first-degree
felony offense of injury to a child. See TEX. PENAL CODE ANN. § 22.04(a)(1), (e)
(West 2019). Pursuant to the terms of the plea agreement, the trial court deferred a
finding of guilt, placed Appellant on community supervision for ten years, and
imposed a fine of $1,000. The State subsequently filed a motion to adjudicate
Appellant’s guilt. At a hearing on that motion, Appellant pleaded true to the
State’s sole allegation. The trial court found the allegation to be true, revoked
Appellant’s community supervision, adjudicated Appellant guilty of the charged
offense, conducted a punishment hearing, and assessed Appellant’s punishment at
confinement for twenty-five years and a fine of $865—the remainder of the
previously assessed fine. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of her right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of her right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
                                          2
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                   PER CURIAM


June 13, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3